DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 29, 2022.  The rejections are stated below.  Claims 1-10  are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant’s arguments regarding 35 U.S.C. 102 have been considered but are moot in view of new grounds of rejection.  The rejection of claims 1-6 under 35 U.S.C. 112 has been withdrawn based on Applicant’s amendment. Applicant's arguments filed 3/29/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Creating and participating in smart contracts does not improve the technology but improves business which by definition renders the claim non-statutory.  Creating a template is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to creating templates itself and do not result in any computer functionality or technical/technology.
The additional elements of a blockchain platform having a distributed application, storage contract instance, blockchain, base contract object, interface enabling base contract instances, deal contract object class, address registry object class, oracle object does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of creating smart contracts which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). Examiner notes that the improvements discussed are to the abstract idea of creating and participating  do not result in any computer functionality or technical/technology improvement. 


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of creating and participating in smart contracts (0007) without significantly more. 

5.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “creating and participating in a smart contract” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions ) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a …: implementing a … having a distributed …deployed thereon, the … distributed … comprising:… 
… in which data representing deal contracts on a … are stored;
…processing … instructions to manage access to the data in the computer storage, the … connected to at least one of the computer processors;
a … comprising … that, when processed by one of the …, defines data representing instances of objects for a deal contract and manages access to the data representing the instances of the objects in the computer storage,
a base contract object class comprising … that, when processed by one of the …, defines an interface enabling base contract instances to communicate with the … instance to access respective data for the base contract instance in the …,
a deal contract object class, extending the base contract object class and comprising … that, when processed by one of the …, define a data representation of a deal contract instance including a plurality of states, including at least an open state, a completed state, and a closed state, an indication of a sponsor, an indication of participants, and a reference to an address registry instance for authorized potential participants, and associated methods including methods that, when invoked on the deal contract instance, change the state of the deal contract instance, register individuals as authorized potential participants of the deal contract instance, and accept authorized participants to the deal contract instance;
an address registry object class, extending the base contract object class and comprising computer program instructions that, when processed by one of the computer processors, define defining a data representation of authorized potential participants, and associated methods including methods that, when invoked on an address registry instance associated with a deal contract instance, add a participant as an authorized potential participant of the deal contract instance and verify that an individual is an authorized potential participant to the deal contract instance;
wherein the method of the deal contract object class to accept authorized participants, when invoked for a deal contract instance in an open state with an indication of a potential participant, performs the steps of invoking the verification method of the address registry instance associated with the deal contract instance using the indication of the potential participant, and, in response to verification that the potential participant is authorized, adding the potential participant as a participant to the deal contact instance; and
wherein the method of the deal contract object class to register an individual, when invoked for a deal contract instance with an indication of an individual, performs the steps of accessing an oracle object, external to the blockchain platform, to verify identity of the individual, and, in response to verification, invokes the method of the address registry instance associated with the deal contract instance to add the individual as an authorized potential participant of the deal contract instance;
wherein the method of the deal contract object class to change the state of a deal contract instance, when invoked, in response to user instruction from a host platform, for a deal contract instance to change state to a completed state, performs the steps of verifying, using the data representing the deal contract instance, performance according to the deal has been completed by the participants, and changing the state of the deal contract instance to the completed state when the performance is verified; and
wherein the method of the deal contract object class to change the state of a deal contract instance, when invoked, in response to user instruction from the host platform, for a deal contract instance to change state to a closed state, performs the steps of  confirming, using the data representing the deal contract instance, tokens for the deal supplied by the participants are valid and can be distributed and changing the state of the deal contract instance to the closed state when the performance is confirmed: ”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “blockchain platform having a distributed application, storage contract instance, blockchain, base contract object, interface enabling base contract instances, deal contract object class, address registry object class, oracle object” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) automate or implement the acts of creating and participating in a smart contracts.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of creating and participating in smart contracts (blockchain platform having a distributed application, storage contract instance, blockchain, base contract object, interface enabling base contract instances, deal contract object class, address registry object class, oracle object). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
7.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claim 6 so hence claim 6 is rejected on similar grounds as claim 1. 

8.	Claim 2 recites “wherein methods to change state of a deal contract instance are invoked by a sponsor” which is a limitation that further defines the abstract idea.  
9.	Claim 3 recites “further comprising comprises:

a token vault object class comprising computer program instructions that, when processed by one of the computer processors, defines having a data representation indicating a number of tokens from the blockchain platform stored for an individual, wherein a token vault object instances are associated with deal contract instances and store tokens for an individual with respect to the associated deal contract instance” which is a generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
10.	Claim 4 recites “further comprising a graphical user interface allowing a sponsor to create a deal contract” which is a generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
11.	Claim 5 recites “further comprising a graphical user interface allowing a participant to participate a deal contract” which is a generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zappier et al. [US Pub No. 2018/0204213 A1] in view of Bell et al. [US Pub No. 2019/0035014 A1].

14.	Regarding claims 1 and 6, Zappier discloses a computer system, implementing a blockchain platform having a distributed application deployed thereon, the blockchain platform comprising:
computer storage in which data representing deal contracts on a blockchain are stored (0026, 0028, 0030, 0043-0046, 0048),
computer processors processing computer program instructions to manage access to the data in the computer storage, the computer storage connected to at least one of the computer processors (0026, 0028, 0030, 0043-0046, 0048),

a storage object comprising computer program instructions that, when processed by one of the computer processors, defines data representing instances of objects for a deal contract and manages access to the data representing the instances of the objects in the computer storage (0026, 0028, 0030, 0043-0046, 0048),

a base contract object class comprising computer program instructions that, when processed by one of the computer processors, defines an interface enabling base contract instances to communicate with in the storage object instance to access respective data for the base contract instance in the computer storage (0026, 0028, 0030, 0043-0046, 0048),
an address registry object class, extending the base contract object class and comprising computer program instructions that, when processed by one of the computer processors, define a data representation of authorized potential participants, and associated methods including methods that, when invoked on an address registry instance associated with a deal contract instance, add a participant as an authorized potential participant of the deal contract instance and verify that an individual is an authorized potential participant to the deal contract instance (0026, 0028, 0030, 0043-0046, 0048).
Zappier does not disclose however Bell teaches a deal contract object class, extending the base contract object class and comprising computer program instructions that, when processed by one of the computer processors, define a data representation of a deal contract instance including a plurality of states, including at least an open state, a completed state, and a closed state, an indication of a sponsor, an indication of participants, and a reference to an address registry instance for authorized potential participants, and associated methods including methods that, when invoked on  the deal contract instance, change the state of the deal contract instance, register individuals as authorized potential participants of the deal contract instance, and accept authorized participants to the deal contract instance ((0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).

Zappier does not disclose however Bell teaches wherein the method of the deal contract object class to accept authorized participants, when invoked for a deal contract instance in an open state with an indication of a potential participant, performs the steps of invoking the verification method of the address registry instance associated with the deal contract instance using the indication of the potential participant, and, in response to verification that the potential participant is authorized, adding the potential participant as a participant to the deal contact instance ((0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).
Zappier does not disclose however Bell teaches wherein the method of the deal contract object class to register an individual, when invoked for a deal contract instance with an indication of an individual, performs the steps of accessing an oracle object, external to the blockchain platform, to verify identity of the individual, and, in response to verification, invokes the method of the address registry instance associated with the deal contract instance to add the individual as an authorized potential participant of the deal contract instance ((0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).
Zappier does not disclose however Bell teaches wherein the method of the deal contract object class to change the state of a deal contract instance, when invoked, in response to user instruction from a host platform, for a deal contract instance to change state to a completed state, performs the steps of verifying, using the data representing the deal contract instance, performance according to the deal has been completed by the participants, and changing the state of the deal contract instance to the completed state when the performance is verified;
Zappier does not disclose however Bell teaches wherein the method of the deal contract object class to change the state of a deal contract instance, when invoked, in response to user instruction from the host platform, for a deal contract instance to change state to a closed state, performs the steps of confirming, using the data representing the deal contract instance, tokens for the deal supplied by the participants are valid and can be distributed and changing the state of the deal contract instance to the closed state when the performance is confirmed (0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zappier to include the teachings of Bell.  The rationale to combine the teachings would be in efficiently managing blockchain transactions.

15.	Regarding claim 2, Zappier discloses wherein methods to change state of a deal contract instance are invoked by a sponsor (0026, 0028, 0030, 0043-0046, 0048).

16.	Regarding claim 3, Zappier discloses further comprising:
 	a token vault object class comprising computer program instructions that, when processed by one of the computer processor, defines a data representation indicating a number of tokens from the blockchain platform stored for an individual, wherein a token vault object instances are associated with deal contract instances and store tokens for an individual with respect to the associated deal contract instance (0026, 0028, 0030, 0043-0046, 0048).

17.	Regarding claim 4, Zappier discloses further comprising a graphical user interface allowing a sponsor to create a deal contract (0026, 0028, 0030, 0043-0046, 0048).

18.	Regarding claim 5, Zappier discloses further comprising a graphical user interface allowing a participant to participate a deal contract (0026, 0028, 0030, 0043-0046, 0048).

19.	Regarding claim 7, Zappier does not disclose however Bell teaches wherein methods to change state of a deal contract instance are invoked by a sponsor (0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zappier to include the teachings of Bell.  The rationale to combine the teachings would be in efficiently managing blockchain transactions.

20.	Regarding claim 8, Zappier does not disclose however Bell teaches herein the blockchain platform further comprises:
 a token vault object class comprising computer program instructions that, when processed by one of the computer processors, defines a data representation indicating a number of tokens from the blockchain platform stored for an individual, wherein a token vault object instances are associated with deal contract instances and store tokens for an individual with respect to the associated deal contract instance (0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zappier to include the teachings of Bell.  The rationale to combine the teachings would be in efficiently managing blockchain transactions.
21.	Regarding claim 9, Zappier does not disclose however Bell teaches further comprising a graphical user interface allowing a sponsor to create a deal contract (0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zappier to include the teachings of Bell.  The rationale to combine the teachings would be in efficiently managing blockchain transactions.

22.	Regarding claim 10, Zappier does not disclose however Bell teaches further comprising a graphical user interface allowing a participant to participate a deal contract (0019-0022, 0030, 0032, 0034 Figure 1A items 124, 128, 144, Figure 2 items 212, 214, 226).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zappier to include the teachings of Bell.  The rationale to combine the teachings would be in efficiently managing blockchain transactions.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692